EASTAUGH, Justice,
with whom RABINOWITZ, Justice, joins, dissenting.
I dissent because the result reached by the majority, however desirable, is not permitted by the pertinent court rules.
A. The Question
The question as I see it is fundamentally simple: could the superior court in 1993 require a non-indigent plaintiff to advance the fees of an attorney appointed by the superior court pursuant to the Soldiers’ & Sailors’ Civil Relief Act (SSCRA), 50 U.S.C. app. § 520 (1990), in a civil suit filed by the plaintiff against a member of the armed services.1 The question is not who must ultimately pay those fees, but only whether the plaintiff must advance them.
The majority opinion would impose this burden on CSED, because the majority reads former Administrative Rule 12(d)(2)(B)(vii) “by implication, [to require] that an opposing party who was financially able to pay such fees pay them.” Opinion at 8.
B. The Rule Imposes No Duty
The former rule is no model of clarity, but it certainly did not “by implication” or otherwise impose any duty on an opposing party financially able to pay these fees to pay them. When the superior court appointed counsel on January 11, 1993, former Administrative Rule 12(d)(2)(B) stated in pertinent part:
Appointments may be made in the following types of eases without prior approval of the administrative director, but only in cases in which the required services would not otherwise be provided by a public agency:
[[Image here]]
(vii) Attorneys appointed for absent service persons pursuant to the ... [SSCRA] when the opposing party is financially unable to pay for such representation.[2]
*19Read literally, subparagraph (B)(vii) did no more than permit appointment of SSCRA attorneys 'without prior approval of the administrative director of the Alaska Court System (ACS) “when the opposing party is financially unable to pay for such representation.” Subparagraph (B)(vii) dealt only with one contingency: suit brought by an indigent opposing party. It did not address the contingency raised in this case: suit brought by a non-indigent opposing party (CSED). Thus, the rule did not permit the appointing court to require any plaintiff to advance the fees, even if the plaintiff was financially able to do so. The rule conspicuously failed to impose on plaintiffs, directly or impliedly, the burden the majority thinks CSED should bear.
C. The Role of the Alaska Court System Administrative Director
Former Administrative Rule 12(d)(2) (now Rule 12(e)(2)) focused on appointment of counsel whose fees would be advanced by the Alaska Court System. Former Administrative Rule 12(d) was titled: “Other Appointments at Public Expense.” That rule encompassed SSCRA appointments. Rule 12(e) bears the same title.
Although they are not discussed in the majority opinion, various subparagraphs in former Rule 12(d)(2) confirm that focus. Thus, Rule 12(d)(2)(D) required the court, when appointing an attorney under the provisions of Rule 12(d)(2), to “immediately send a copy of the appointment order to the administrative director.”3 Rule 12(d)(2)(E) required that “[a]ll claims for compensation must be submitted within 30 days following the disposition of a case.... Claims will be submitted to the assigned trial judge, who shall make a recommendation regarding approval and forward the recommendation to the administrative director. The administrative director shall approve or disapprove the claim.” The remaining subparagraphs of former Rule 12(d)(2) all prominently discussed the role of the ACS administrative director in approving various expenses.4 Alaska R.Admin.P. 12(d)(2)(F)-(H) (1992).
There is no reason why the rule would require the ACS administrative director to review and approve (or disapprove) such expenses unless they were to be advanced by the ACS; certainly there was no reason for the administrative director’s review and approval if those expenses were to be advanced by a non-indigent plaintiff.
Rule 12(d)(2) thus expressly contemplated payment by the ACS, and addressed no other possibility. In the absence of any other language expressly imposing a duty on non-indigent plaintiffs to advance those fees, the language discussing the role of the ACS precludes any conclusion that CSED could be required to advance these SSCRA fees.
D. The Effect of Our Prior Decision
State v. Superior Court, 718 P.2d 466 (Alaska 1986), appears to control and to call for a different result. The trial court there ordered the Attorney General’s Office to pay for an attorney appointed under the SSCRA. This court held on appeal that “no authority permitted] the court to mandate that such fee be paid by the Attorney General.” Id. at 467. It relied on former Administrative Rule 135 to hold that the superior court did not *20have authority to order the Attorney General to pay fees for counsel appointed under the SSCRA in a paternity and support case.
While payment of some fee to appointed counsel is appropriate, we know of no authority permitting the court to mandate that such fee be paid by the Attorney General. Former Administrative Rule 13, in effect at the time of this action, provided for compensation of attorneys appointed by the court. Attorneys appointed to represent persons under the Rules of Children’s Procedure, pursuant to statute, or where the appointment was constitutionally mandated were entitled to compensation at $40 per hour to a maximum of $1500. Administrative Rule .13(a). Claims for compensation were to be submitted to the assigned judge subject to the approval of the administrative director of the courts. Administrative Rule 13(c). The administrative director of the courts is responsible for all requests requiring payment of funds appropriated to the judiciary. Administrative Rule l(j).
Id. (footnote and emphasis omitted). Thus, this court concluded that Rule 13 required the superior court to pay the fees. Id.
As the majority opinion now notes, Rule 13 did not then contain language requiring payment by the opposing party, and the version of Administrative Rule 12 at issue in this case did not exist when State v. Superior Court arose. The majority would distinguish that case on a theory that former Administrative Rule 12(d)(2)(B)(vii) “by implication” required an opposing party financially able to pay such fees to pay them. Opinion at 8. However, as seen above, that rule did not impose, impliedly or otherwise, any such duty on the opposing party. In all other respects, the language in Rule 13 that convinced the court to reverse in State v. Superior Court was carried over to Rule 12. It was error to require CSED to advance the SSCRA fees here for the same reasons it was error for the trial court to require the Attorney General to advance those fees in State v. Superior Court.
E. History of the Rule
The history of the rule does not support reading it contrary to its clear language. Before amendment, Administrative Rule 12(d)(2)(J) (1988) provided:
(J) To the extent required by the Soldiers and Sailors Civil Relief Act (50 USCA § 520), attorneys will be appointed to represent litigants from lists of eligible attorneys provided by the Alaska Bar Association, as provided in (2)(C), above. No compensation will be paid from state funds for these appointments.
(Emphasis added.)
In 1988, that rule was deleted, and Rule 12(d)(2)(B) was amended. The Court Rules Attorney who proposed that amendment stated: “The amendment adds a provision that says the court will pay for such representation if the opposing party is unable to pay.” The memorandum of the Court Rules Attorney did not address payment of SSCRA fees when the opposing party was able to pay.
F. The Court System Form Order
Poston’s' SSCRA attorney was appointed by order of January 11, 1993, executed on ACS Form CIV-660 (8/90). The form expressly purported to do what Administrative Rule 12(d)(2) did not do. That form contemplated two alternative situations: (1) suit by a plaintiff able to pay for the SSCRA representation for the service member, or (2) suit by a plaintiff unable to pay for that representation. In the first situation, the form order would expressly require the plaintiff to compensate the defendant’s SSCRA attorney. In the second situation, the form order states that counsel “will be paid by the Alaska Court System as provided in Administrative Rule 12(d)(2)(E) — (I).” The January 11, 1993 order imposed the expense on CSED, the trial court apparently having concluded that CSED was able to pay for the representation.
Although the order and form embody a common sense approach to the question who should advance these fees, the order and form do something that was not permitted by *21the rule. Unfortunately, nothing in Administrative Rule 12 imposes that obligation on CSED, or on any other non-indigent plaintiff, and the majority opinion recites no other authority that might be a source of such a duty. The SSCRA itself does not address the issue.
G. Administrative Function
This dispute may appear insignificant. After all, the choice between imposing this expense on CSED and the Alaska Court System may seem theoretical (either way, the State of Alaska will pay). It is nonetheless of genuine importance to the agencies whose budgets are potentially involved. Also, if Rule 12(d)(2) could be read to require CSED, as the non-indigent opposing party, to advance SSCRA fees, the existing rule would impose the same duty on any non-indigent plaintiff, including those which are not public agencies. Further, the method of exercising this choice is of institutional importance. If this court wishes to reach the result selected by the majority, it should do so through its administrative function by amending the Administrative Rules (and possibly the Civil Rules) to impose this responsibility on non-indigent plaintiffs. This would authorize the reasonable and logical result reached under ACS Form CIV-660 (8/90). Adopting a new rule which would expressly do what the majority proposes is preferable to issuing a judicial opinion that attempts to squeeze that result from the hopelessly inadequate language of the rule before us. There is nothing financially or factually so compelling about the present case that we should be induced to issue an opinion reading into the rule a duty that is not there.
H. Conclusion
Although it is desirable to require the opposing party to advance these fees, and although this court certainly could adopt a rule so requiring, it has not done so. Perhaps it intended to do so when it promulgated the changes to Administrative Rule 12 culminating in former Rule 12(d)(2)(B)(vii), but if that was its intention, it failed to carry it out. State v. Superior Court is not distinguishable on the ground advanced by the majority opinion, and the rationale employed in that case remains sound. Given the vacuum in former Rule 12(d)(2)(B)(vii), the language in former Rule 12(d)(2)(E) and (F) controls, requiring the ACS to pay the fees of Poston’s SSCRA attorney.
I would consequently reverse the order of the superior court.

. The State Child Support Enforcement Division (CSED) filed suit for the benefit of a minor child against a service member, Adam Poston, to establish the child’s paternity, and, thus, Poston’s liability for child support. I assume that the child is financially unable to advance the fees of the SSCRA attorney and that CSED is the "opposing party” as that term was used in former Administrative Rule 12(d)(2)(B)(vii).


2. The pertinent Administrative Rules have been periodically amended. When the superior court appointed SSCRA counsel for Poston, Administrative Rule 12(d)(2)(B)(vii) dealt with such appointments. That rule has since been amended and renumbered as Administrative Rule 12(e)(2) (1994). It presently provides:
(e) Other Appointments at Public Expense.
(2) Soldiers & Sailors Civil Relief Act. When the opposing parly is financially unable to pay for such representation, the court shall appoint a member of the Alaska Bar Association to represent an absent service person pursuant to the ... [SSCRA]. Prior approval of the administrative director is not required.


.Administrative Rule 12(d)(2)(B) listed various types of cases in which counsel would be appointed. It distinguished between six listed types of cases, and "all other cases.” See former Alaska R.Admin.P. 12(d)(2)(B) ("In all other cases, the court shall inform the administrative director of the specific reasons why an appointment is required prior to making the appointment.”). In the six listed types of cases (including those governed by the SSCRA when the opposing party is indigent), the court could appoint counsel without the ACS administrative director's prior approval, no doubt because appointment was mandatory in such cases and prior approval would have been pointless. In “all other cases,” the administrative director’s prior approval was necessary because appointment was implicitly optional. The reason for that approval seems obvious: the ACS was expected to pay the resulting expense.


. Those subparagraphs are now contained in Administrative Rule 12(e)(4), (5) (1994).


. Former Administrative Rule 13(c) (1985) provided:
Claims for compensation shall be submitted, on forms provided by the court, within thirty days following the disposition of the case. Claims shall be submitted for approval to the judge assigned to hear the case and shall be *20subject to final approval by the administrative director.